Exhibit 10.1

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement (the “Agreement”), dated as of June 28, 2010,
is entered into by and between Viking International Limited, a Bermuda limited
company, with an address of Canon’s Court 22 Victoria Street, Hamilton HM 12,
Bermuda (“Borrower”) and Dalea Partners, LP, an Oklahoma limited partnership,
with its principal place of business located at 4801 Gaillardia, Suite 350,
Oklahoma City, Oklahoma 73142 (“Lender”).

Recitals

A. Borrower has requested Lender to make available to Borrower a loan or loans
up to an aggregate principal amount of Thirty Million Dollars ($30,000,000) (as
the same may from time to time be amended, modified, supplemented or restated,
individually or collectively referred to as the “Loan”), which would be
evidenced by a Promissory Note executed by Borrower substantially in the form of
Exhibit A hereto (as the same may from time to time be amended, modified,
supplemented or restated, the “Note”); and

B. Lender is willing to make the Loan on the terms and conditions set forth in
this Agreement.

Terms and Conditions

In consideration of the premises and the mutual agreements contained herein,
Borrower and Lender hereby agree as follows:

Section 1.

DEFINITIONS

Unless otherwise defined herein, the following capitalized terms shall have the
following meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined);

1.1 “Account” means any “account” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest and, in any event, shall include, without limitation, all
accounts receivable, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, Documents or Instruments) now owned
or hereafter received or acquired by or belonging or owing to Borrower
(including, without limitation, under any trade name, style or division thereof)
whether arising out of goods sold or services rendered by Borrower or from any
other transaction, whether or not the same involves the sale of goods or
services by Borrower (including, without limitation, any such obligation which
may be characterized as an account or contract right under the UCC) and all of
Borrower’s rights in, to and under all purchase orders or receipts now owned or
hereafter acquired by it for goods or services, and all of Borrower’s rights to
any goods represented by any of the foregoing (including, without limitation,
unpaid seller’s rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), and all monies
due or to become due to Borrower under all purchase orders and contracts for the
sale of goods or the performance of services or both by Borrower (whether or not
yet earned by performance on the part of Borrower or in connection with any
other transaction), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing.



--------------------------------------------------------------------------------

1.2 “Advance” means each installment made by the Lender to Borrower pursuant to
the Loan to be evidenced by the Note secured by the Collateral.

1.3 “Advance Date” means the funding date of any Advance of the Loan.

1.4 “Advance Request” means the request by Borrower for an Advance under the
Loan, each to be substantially in the form of Exhibit B attached hereto, as
submitted by Borrower to the Lender from time to time.

1.5 “Affiliate” means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified.

1.6 “Chattel Paper” means any “chattel paper”, as such term is defined in the
UCC, now owned or hereafter acquired by Borrower or in which Borrower now holds
or hereafter acquires any interest.

1.7 “Closing Date” means the date hereof.

1.8 “Collateral” shall have the meaning assigned to such term in Section 3 of
this Agreement.

1.9 “Contracts” means all contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments) in or under which Borrower may now or hereafter have any right,
title or interest, including, without limitation, with respect to an Account,
any agreement relating to the terms of payment or the terms of performance
thereof.

1.10 “Documents” means any “documents,” as such term is defined in of the UCC,
now owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.

1.11 “Equipment” means the line of equipment described on Exhibit C attached
hereto, and any and all additions, substitutions and replacements of any of the
foregoing, and any additional line or lines of equipment which may be set forth
on an amendment to Exhibit C, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

1.12 “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with generally accepted accounting principles:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

2



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts, and other accrued liabilities
arising in the ordinary course of business and, in each case, not past due for
more than 60 days after the date on which such trade account payable was
created);

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(e) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference, plus accrued and
unpaid dividends; and

(f) all guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

1.13 “Instruments” means any “instrument,” as such term is defined in the UCC,
now owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.

1.14 “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment
for security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

1.15 “Loan Documents” shall mean and include this Agreement, the Note, and any
other documents executed in connection with the Loan Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

1.16 “Loan Obligations” shall mean and include all principal, interest, fees,
costs, or other liabilities or obligations for monetary amounts owed by Borrower
to Lender, whether due or to become due, matured or unmatured, liquidated or
unliquidated, contingent or non-contingent, and all covenants and duties
regarding such amounts, of any kind of nature, present or future, arising under
this Agreement, the Note, or any of the other Loan Documents, whether or not
evidenced by any Note, Agreement or other instrument, as the same may from time
to time be amended, modified, supplemented or restated.

 

3



--------------------------------------------------------------------------------

1.17 “Material Adverse Effect” means a material adverse effect upon: (a) the
business, operations, properties, prospects, assets or conditions (financial or
otherwise) of Borrower; or (b) the ability of Borrower to perform under the Loan
Obligations.

1.18 “Maturity Date” means December 31, 2010.

1.19 “Maximum Loan Amount” means Thirty Million and No/100 Dollars
($30,000,000.00).

1.20 “Permitted Liens” means any and all of the following:

(a) Liens in favor of the Lender;

(b) Liens for taxes, assessments or governmental charges or claims, the payment
of which are not, at the time, delinquent or are being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
generally accepted accounting principles shall have been made therefor;

(c) Statutory liens of landlords and liens of carriers, warehousemen, mechanics
and materialmen and other liens imposed by law incurred in the ordinary course
of business for sums not yet delinquent or that are being contested in good
faith, if such reserve or other appropriate provision, if any, as shall be
required by generally accepted accounting principles shall have been made
therefor;

(d) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and similar obligations (exclusive of
obligations for the payment of borrowed money);

(e) Liens securing purchase money debt if the only collateral for such purchase
money debt is the assets acquired therewith;

(f) Leases or subleases granted to others not interfering in any material
respect with the ordinary conduct of business;

(g) Any interest or title of a lessor or sublessor under any lease;

(h) Liens existing on the date of this Agreement, as disclosed to the Lender.

1.21 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

1.22 “Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Contracts, Instruments, cash or other forms of money or currency or other
proceeds payable to Borrower from time to time in respect of the Collateral,
(b) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to Borrower from time to time with respect to any of the Collateral,
(c) any and all payments (in any form whatsoever) made or due and payable to
Borrower from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any Person acting under color of governmental
authority), and (d) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

4



--------------------------------------------------------------------------------

1.23 “UCC” shall mean the Uniform Commercial Code as the same may, from time to
time, be in effect in the State of Oklahoma. Unless otherwise defined herein,
terms that are defined in the UCC and used herein shall have the meanings given
to them in the UCC.

Section 2.

THE LOANS

2.1 Commitment. Lender agrees to lend to Borrower a principal amount not to
exceed the Maximum Loan Amount in the aggregate at any one time outstanding for
the purposes and upon the terms and subject to the conditions contained in this
Agreement. Notwithstanding any term hereof to the contrary, Lender reserves the
right to make any Advance in its sole and absolute discretion. It is expressly
understood and agreed by Borrower and each of its successors and permitted
assigns that nothing herein creates any liability on Lender, its successors and
permitted assigns to make any Advance.

2.2 Borrowings; Advances. The Loan shall be available in minimum Advances of One
Hundred Thousand Dollars ($100,000). The initial Advance made by the Lender
shall not exceed the amount of Eighteen Million Five Hundred Thousand Dollars
($18,500,000) and shall be secured by the Equipment and Proceeds therefrom. Each
Advance thereafter made by Lender to Borrower shall be evidenced by the Note and
secured by such additional line of equipment as is acceptable to Lender and set
forth in an amendment to Exhibit C hereto, which shall then become part of the
Collateral. Interest shall accrue on the outstanding balance of the Note at the
annual rate equal to 10.0%. Borrower shall make monthly principal payments in
the amount of Eight Hundred Thirty-three Thousand, Three Hundred Thirty-three
Dollars and 33/100 ($833,333.33), together with a payment of all accrued
interest monthly in arrears on the last day of each month beginning October 31,
2010. The aggregate unpaid principal amount of the Note, together with all
accrued but unpaid interest and other costs, expenses or charges payable
hereunder from time to time shall be due and payable by Borrower to Lender
immediately on the earlier of (i) the Maturity Date, and (ii) the occurrence of
an Event of Default pursuant to Section 8.

2.3 Procedure for Advance Requests. To obtain an Advance under the Loan,
Borrower shall complete, sign and deliver an Advance Request to Lender. Each
Advance Request shall identify an Advance Date which is no less than five
business days from the date of such notice and the collateral offered to secure
such Advance. Upon receipt of an Advance Request, Lender shall verify the
information contained in the Advance Request and determine if such collateral is
acceptable to Lender. If Lender determines to fund such Advance it shall deliver
notice together with any necessary documents to Borrower for signature.

2.4 Computation of Interest.

(a) Interest shall be calculated on the basis of a year of 360 days and charged
for the actual number of days elapsed.

 

5



--------------------------------------------------------------------------------

(b) Notwithstanding any provision in this Agreement, the Note, or any other Loan
Document, it is not the parties’ intent to contract for, charge or receive
interest at a rate that is greater than the maximum rate permissible by law
which a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of Oklahoma shall be deemed to be the laws relating
to permissible rates of interest on commercial loans) (the “Maximum Rate”). If
Borrower actually pays Lender an amount of interest, chargeable on the total
aggregate principal Loan Obligations of Borrower under this Agreement and the
Note (as said rate is calculated over a period of time from the date of this
Agreement through the end of time that any principal is outstanding on the
Note), which amount of interest exceeds interest calculated at the Maximum Rate
on said principal chargeable over said period of time, then such excess interest
actually paid by Borrower shall be applied first, to the payment of principal
outstanding on the Note; second, after all principal is repaid, to the payment
of Lender’s out of pocket costs, expenses, and professional fees which are owed
by Borrower to Lender under this Agreement or the Loan Documents; and third,
after all principal, costs, expenses, and professional fees owed by Borrower to
Lender are repaid, the excess (if any) shall be refunded to Borrower, and the
effective rate of interest will be automatically reduced to the Maximum Rate.

(c) Upon and during the continuation of an Event of Default hereunder, all Loan
Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to 15% per
annum (“Default Rate”).

2.5 Prepayments. Borrower may, upon notice to Lender, at any time or from time
to time voluntarily prepay the Loan Obligations in whole or in part without
premium or penalty. Borrower shall give Lender written notice not later than
three business days before any date of prepayment. Borrower’s notice shall
specify the date and amount of the prepayment.

Section 3.

SECURITY INTEREST

As security for the prompt, complete and indefeasible payment when due (whether
at the Maturity Date or otherwise) of all the Loan Obligations and to induce
Lender to make the Loan upon the terms and subject to the conditions of the
Note, Borrower hereby conveys, mortgages, pledges, hypothecates and transfers to
Lender for security purposes only, and hereby grants to Lender a first priority
perfected security interest in all of Borrower’s right, title and interest in,
to and under each of the following (all of which being hereinafter collectively
called the “Collateral”):

(a) Any and all Equipment, and

(b) To the extent not otherwise included, all Proceeds of the Equipment and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing.

 

6



--------------------------------------------------------------------------------

Section 4.

CONDITIONS PRECEDENT TO LOAN

The making of the Loan hereunder is subject to the satisfaction by Borrower of
the following conditions:

4.1 Conditions to Initial Advance. Borrower, on or before the Closing Date,
shall have delivered to the Lender the following:

(a) Executed originals of the Agreement, the Note and any other documents
reasonably required by the Lender to evidence the Loan Obligations;

(b) Certified copy of resolutions of Borrower’s board of directors evidencing
approval of the borrowing and other transactions evidenced by the Loan
Documents, and any other documents evidencing any other necessary approvals;

(c) Such other documents as the Lender may reasonably request in writing before
the Closing Date.

4.2 Conditions to All Borrowings. On or before each Advance Date:

(a) The Lender shall have received (i) an Advance Request for such Advance as
required by Section 2.3, and (ii) any other documents the Lender may reasonably
request in writing before such Advance Date.

(b) The representations and warranties set forth in Section 5 hereof shall be
true and correct in all material respects on and as of the Advance Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) Borrower shall be in material compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and, at the time of and immediately after such Advance, no Event of
Default shall have occurred and be continuing.

Each Advance Request shall be deemed to constitute a representation and warranty
by Borrower on the Advance Date as to the matters specified in paragraphs (b)
and (c) of this Section 4.2.

4.3 Perfection of Security Interests. Borrower shall have taken or caused to be
taken such actions requested by the Lender to grant Lender a first priority
perfected security interest in the Collateral, subject only to Permitted Liens.
Such actions shall include, without limitation, the delivery to the Lender of
all appropriate financing statements, executed by Borrower, as to the Collateral
granted by Borrower for all jurisdictions as may be necessary or desirable to
perfect the security interest of Lender in such Collateral.

4.4 Absence of Events of Defaults. As of the Closing Date or the Advance Date,
as applicable, no fact or condition exists that would (or would, with the
passage of time, the giving of notice, or both) constitute an Event of Default
under this Agreement or any of the Loan Documents.

 

7



--------------------------------------------------------------------------------

4.5 Material Adverse Effect. As of the Closing Date or the Advance Date, as
applicable, no event which has had or could reasonably be expected to have a
Material Adverse Effect has occurred and is continuing.

4.6 Termination Date. Notwithstanding anything in this Agreement to the
contrary, Lender’s obligations to provide the Loan shall terminate on the
earlier of (a) the Maturity Date, or (b) the occurrence of an Event of Default
pursuant to Section 8, and no Advance Requests shall be accepted after such
date.

Section 5.

REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents, warrants and agrees that:

5.1 Ownership of Property; Liens. Borrower owns all right, title and interest in
and to the Collateral, free of all liens, security interests, encumbrances and
claims whatsoever, except for Permitted Liens.

5.2 Authority to Grant Security Interest. Borrower has the full power and
authority to, and does hereby grant and convey to Lender, (and when the
appropriate UCC Financing Statements are properly filed) a perfected first
priority security interest in the Collateral as security for the Loan
Obligations, free of all liens, security interests, encumbrances and claims,
other than Permitted Liens, and shall execute such UCC financing statements in
connection herewith as the Lender may reasonably request. Except for Permitted
Liens, no other lien, security interest, adverse claim or encumbrance has been
created by Borrower or is known by Borrower to exist with respect to any
Collateral.

5.3 Existence, Qualification. Borrower is a limited company duly formed, legally
existing and in good standing under the laws of Bermuda, and is duly qualified
in all other jurisdictions in which the nature of its business or location of
its properties require such qualifications and where the failure to be qualified
would have a Material Adverse Effect.

5.4 Authorization. Borrower’s execution, delivery and performance of the Note,
this Agreement, all financing statements, all other Loan Documents, required to
be delivered or executed in connection herewith, have been duly authorized by
all necessary corporate action of Borrower, the individual or individuals
executing the Loan Documents were duly authorized to do so; and the Loan
Documents constitute legal, valid and binding obligations of Borrower,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization or other similar laws generally affecting
the enforcement of the rights of creditors (and rules of law concerning
equitable remedies).

5.5 No Contravention. This Agreement and the other Loan Documents do not and
will not violate any provisions of Borrower’s organization documents, or any
material contract, material agreement, law, regulation, order, injunction,
judgment, decree or writ to which Borrower is subject, or result in the creation
or imposition of any lien, security interest or other encumbrance upon the
Collateral, other than those created by this Agreement.

 

8



--------------------------------------------------------------------------------

5.6 No Approvals. The execution, delivery and performance of this Agreement and
the other Loan Documents do not require the consent or approval of any other
Person including, without limitation, any governmental authority.

5.7 No Material Adverse Effect. No event which has had a Material Adverse Effect
has occurred and is continuing.

5.8 No Legal Proceedings; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or any business, property or rights of
Borrower (i) which involve any Loan Document or (ii) as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could, individually or in the aggregate, result in a Material
Adverse Effect.

(b) Borrower is not in violation of any law, rule or regulation, or in default
with respect to any judgment, writ, injunction or decree of any governmental
authority, where such violation or default could result in a Material Adverse
Effect.

5.9 No Breaches.

(a) Borrower is not a party to any agreement or instrument or subject to any
corporate restriction that has resulted in a Material Adverse Effect.

(b) Borrower is not in default in any manner under any provision of any material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could result in a
Material Adverse Effect.

5.10 Disclosures. No information, report, financial statement, exhibit or
schedule furnished by or on behalf of Borrower to Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not
misleading.

5.11 Taxes. Borrower has filed and will file all tax returns, federal, state and
local, which it is required to file and has duly paid or fully reserved for all
taxes or installments thereof (including any interest or penalties) as and when
due, which have or may become due pursuant to such returns or pursuant to any
assessment received by Borrower for the three years preceding the Closing Date,
if any (including any taxes being contested in good faith and by appropriate
proceedings).

Section 6.

AFFIRMATIVE COVENANTS

Unless waived by the Lender, Borrower covenants and agrees as follows at all
times while any of the Loan Obligations remain outstanding:

6.1 Transfer of Collateral. Borrower will not sell, transfer, convey or assign
the Collateral to any person or entity without the prior written consent of
Lender. Borrower will not move or transport the Collateral outside the countries
of Turkey, Morocco, Romania or the United States without the prior written
consent of Lender.

 

9



--------------------------------------------------------------------------------

6.2 Inspection Rights. Borrower will permit any authorized representative of
either Lender and its attorneys and accountants on reasonable notice to inspect,
examine and make copies and abstracts of the books of account and records of
Borrower reasonably related to Lender’s security interest in the Collateral at
reasonable times during normal business hours. In addition, Lender and its
representatives, attorneys and accountants shall have the right to meet with
management and officers of Borrower at reasonable times during normal business
hours to discuss such books of account and records.

6.3 Notices. Borrower will promptly notify the Lender:

(a) Of the occurrence of any Default; and

(b) Of any matter including (i) breach or non-performance of, or any default
under, a contractual obligations of Borrower; (ii) any dispute, litigation,
investigation, proceeding or suspension between Borrower; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

Each notice pursuant to Section 6.3(a) and (b) shall be accompanied by a
statement of an officer of Borrower setting forth details of the occurrence and
stating what action Borrower has taken and proposes to take to cure the matter.
Each notice pursuant to Section 6.3(a) shall describe with particularity any and
all provisions of this Agreement and any other Loan Document that have been
breached.

6.4 Protection of Interest. Borrower shall protect and defend its title to the
Collateral as well as the interest of Lender against all Persons claiming any
interest adverse to Borrower or Lender and shall at all times keep the
Collateral free and clear from any legal process, liens or encumbrances
whatsoever (except any placed thereon by Lender and Permitted Liens) and shall
give the Lender immediate written notice thereof.

6.5 Maintenance of Properties. Borrower will maintain and protect the
Collateral, in good order and working repair and condition (taking into
consideration ordinary wear and tear) and from time to time make or cause to be
made all necessary and proper repairs, renewals and replacements thereto and
shall competently manage and care for the Collateral in accordance with prudent
industry practices.

6.6 Maintenance of Insurance. Borrower will cause to be carried and maintained
commercial general liability insurance against risks customarily insured against
in Borrower’s line of business. Such risks shall include, without limitation,
the risks of death, bodily injury and property damage. Borrower shall also cause
to be carried and maintained insurance upon the Collateral and Borrower’s
business, covering casualty, hazard and such other property risks in amounts
equal to the full replacement cost of the Collateral. Borrower shall deliver to
the Lender lender’s loss payable endorsements, naming Lender as loss payee and
additional insured. Borrower shall use commercially reasonable efforts to cause
all policies evidencing such insurance to provide for at least 30 days prior
written notice by the underwriter or insurance company to the Lender in the
event of cancellation or expiration. Such policies shall be issued by such
insurers and in such amounts as are reasonably acceptable to the Lender.

 

10



--------------------------------------------------------------------------------

6.7 Payment of Taxes. Borrower covenants and agrees to pay when due, all taxes,
fees or similar charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower or
Lender with respect to or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom. Borrower shall file on or before the due
date therefor all personal property tax returns in respect of the Collateral.
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, taxes for which Borrower maintains adequate reserves
therefor.

6.8 Indemnification. Borrower shall and does hereby indemnify and hold Lender,
and each of its agents, and representatives harmless from and against any and
all claims, costs, expenses, damages and liabilities (including, without
limitation, such claims, costs, expenses, damages and liabilities based on
liability in tort, including without limitation, strict liability in tort),
including reasonable attorneys’ fees, arising out of the disposition or
utilization of the Collateral by Borrower, other than claims arising out of or
caused by Lender’s gross negligence or willful misconduct.

6.9 Further Assurances. Borrower will from time to time execute, deliver and
file, alone or with the Lender, any financing statements, security agreements or
other documents reasonably requested by the Lender; procure any instruments or
documents as may be reasonably requested by the Lender; and take all further
action that may be necessary or desirable that the Lender may reasonably
request, to confirm, perfect, preserve and protect the security interests
intended to be granted hereby, and in addition, and for such purposes only,
Borrower hereby authorizes the Lender to execute and deliver on behalf of
Borrower and to file such financing statements, security agreement and other
documents without the signature of Borrower either in Lender’s name or in the
name of Borrower as agent and attorney-in-fact for Borrower. The parties agree
that a carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement and may be filed in any appropriate office
in lieu thereof.

Section 7.

NEGATIVE COVENANTS

Unless waived by the Lender, Borrower covenants and agrees as follows at all
times while any of the Loan Obligations remain outstanding:

7.1 Indebtedness. Borrower shall not create, incur, assume or suffer to exist
any Indebtedness, except: (a) Indebtedness under the Loan Documents,
(b) Indebtedness outstanding on the date hereof, and (c) without the prior
written consent of Lender, unsecured Indebtedness in an aggregate principal
amount not to exceed $500,000 at any time outstanding.

7.2 Liens. Borrower shall not create, incur, assume or suffer to exist any Lien
upon the Collateral, whether now owned or hereafter acquired, other than
Permitted Liens.

 

11



--------------------------------------------------------------------------------

7.3 Fundamental Changes. Borrower shall not merge, dissolve, liquidate,
consolidate with or into another Person, or dispose of all or substantially all
of its assets.

7.4 Change in Nature of Business. Borrower shall not engage in any business
outside the ordinary course of the business in which Borrower is currently
engaged.

7.5 Use of Proceeds. Borrower shall not use the proceeds of any Loan for
purposes other than as described in the Advance Request.

Section 8.

DEFAULT

The occurrence of any one or more of the following events (“Defaults” or “Events
of Default”) shall constitute a default hereunder and under the Note and other
Loan Documents:

(a) Borrower defaults in the payment of any principal, interest or other Loan
Obligation involving the payment of money under this Agreement, the Note or any
of the other Loan Documents, and such default continues for more than five days
after the due date thereof; or

(b) Borrower defaults in the performance of any other covenant or Loan
Obligation of Borrower hereunder or under the Note or any of the other Loan
Documents, and such default continues for more than 30 days without cure; or

(c) Any representation or warranty made herein by Borrower shall prove to have
been false or misleading in any material respect; or

(d) Borrower shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition in bankruptcy, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation pertinent to such circumstances, or shall seek or consent to
or acquiesce in the appointment of any trustee, receiver, or liquidator of
Borrower or of all or any substantial part (10% or more) of the properties of
Borrower; or Borrower or its directors or majority shareholders shall take any
action initiating the dissolution or liquidation of Borrower; or

(e) Thirty days shall have expired after the commencement of an action by or
against Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of Borrower
being stayed; or a stay of any such order or proceedings shall thereafter be set
aside and the action setting it aside shall not be timely appealed; or Borrower
shall file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or the court in which
such proceedings are pending shall enter a decree or order granting the relief
sought in any such proceedings; or

(f) Thirty days shall have expired after the appointment, without the consent or
acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower or
of all or any substantial part of the properties of Borrower without such
appointment being vacated; or

 

12



--------------------------------------------------------------------------------

(g) The material default by Borrower under any other promissory note or
agreement for borrowed money, or any other agreement between Borrower and
Lender; or

(h) The occurrence of any (i) default in a material agreement or instrument to
which it is a party or by which it or any of its properties or assets are or may
be bound, where such default could result in a Material Adverse Effect, or
(ii) event that has had or would likely have with the passage of time a Material
Adverse Effect.

Section 9.

REMEDIES

9.1 Remedies upon Event of Default.

(a) Upon the occurrence of any one or more Events of Default, the Lender, at its
option, may declare the Note and all of the other Loan Obligations to be
accelerated and immediately due and payable, whereupon the unpaid principal of
and accrued interest on such Note and all other outstanding Loan Obligations
shall become immediately due and payable, and shall thereafter bear interest at
the Default Rate set forth in, and calculated according to, Section 2.4 (c) of
this Agreement. The Lender may pursue all rights and remedies with respect to
the Collateral under the Loan Documents or otherwise available to it under
applicable law, including the right to release, hold or otherwise dispose of all
or any part of the Collateral and the right to occupy, utilize, process and
commingle the Collateral.

(b) Upon the occurrence of any one or more Events of Default, the Lender, at its
option, may take immediate possession of all of the Collateral in full
satisfaction of the Loan Obligations. Title to the Collateral shall immediately
be transferred and assigned to Lender by Borrower, and such Equipment may be
managed by Borrower on the same terms and conditions set forth in that certain
Agreement for Management Services dated December 15, 2009, between Viking
Drilling, LLC and Borrower.

9.2 Borrower Agreements. Upon the happening and during the continuance of any
Event of Default, the Lender may then, or at any time thereafter and from time
to time, apply, collect, sell in one or more sales, lease or otherwise dispose
of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as the Lender
may elect, and any such sale may be made either at public or private sale at its
place of business or elsewhere. Borrower agrees that any such public or private
sale may occur upon ten calendar days’ prior written notice to Borrower. The
Lender may require Borrower to assemble the Collateral and make it available to
the Lender at a place designated by the Lender which is reasonably convenient to
the Lender and Borrower. The proceeds of any sale, disposition or other
realization upon all or any part of the Collateral shall be distributed by the
Lender in the following order of priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses;

 

13



--------------------------------------------------------------------------------

Second, to Lender in an amount equal to the then unpaid amount of the Loan
Obligations in such order and priority as the Lender may choose in its sole
discretion; and

Finally, upon payment in full of all of the Loan Obligations, to Borrower or its
representatives or as a court of competent jurisdiction may direct. The Lender
shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under Section 9-207 of the UCC.

Section 10.

MISCELLANEOUS

10.1 Continuation and Termination of Security Interest. This is a continuing
Agreement and the grant of a security interest hereunder shall remain in full
force and effect and all the rights, powers and remedies of Lender hereunder
shall continue to exist until the Loan Obligations are paid in full as the same
become due and payable and until the Lender has executed a written termination
statement (which the Lender shall execute within 30 days after full payment of
the Loan Obligations hereunder or within 10 days upon request of Borrower),
reassigning to Borrower, without recourse, the Collateral and all rights
conveyed hereby and returning possession of the Collateral to Borrower. The
rights, powers and remedies of Lender hereunder shall be in addition to all
rights, powers and remedies given by statute or rule of law and are cumulative.
The pursuit of any one or more of the rights, powers and remedies provided
herein shall not be construed as a waiver of or election of remedies with
respect to any other rights, powers and remedies of Lender. When all Loan
Obligations have been paid in full and discharged, all security interests and
other Liens granted to Lender under this Agreement will terminate. Upon the full
and final discharge of all of the Loan Obligations, Lender will execute and
deliver such documents as may be reasonably necessary and requested by Borrower
to release the Collateral from the security interest and Lien granted to Lender
in this Agreement, and return (or cause to be returned) to Borrower any
Collateral in the possession of Lender or its agents.

10.2 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

10.3 Notice. Except as otherwise provided herein, all notices and service of
process required, contemplated, or permitted hereunder or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given or delivered upon the earlier of: (i) the first business
day after transmission by email or hand delivery or deposit with an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, and shall be addressed to the party to be notified as follows:

(a) If to Lender:

Dalea Partners, LP

N. Malone Mitchell, 3rd

4801 Gaillardia Parkway, Suite 350

Oklahoma City, OK 73142

 

14



--------------------------------------------------------------------------------

With copy to:

N. Janine Wheeler

Riata Management, LLC

4801 Gaillardia Parkway, Suite 350

Oklahoma City, OK 73142

Email: janine.wheeler@riatamanagement.com

(b) If to Borrower:

Viking International Limited

Attention: Matthew McCann and Jeffrey Mecom

5910 N. Central Expressway, Suite 1755

Dallas, TX 75206

or to such other address as each party may designate for itself by like notice.

10.4 Entire Agreement; Amendments. This Agreement, the Note, and the other Loan
Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof, all of which are merged herein
and therein. None of the terms of this Agreement, the Note or any of the other
Loan Documents may be amended except by an instrument executed by each of the
parties hereto.

10.5 Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

10.6 No Waiver. The powers conferred upon Lender by this Agreement are solely to
protect Lender’s interest in the Collateral and shall not impose any duty upon
either Lender to exercise any such powers. No omission, or delay, by either
Lender at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Lender is entitled, nor shall it in any way affect the right of Lender to
enforce such provisions thereafter.

10.7 Survival. All agreements, representations and warranties contained in this
Agreement, the Note and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

 

15



--------------------------------------------------------------------------------

10.8 Successor and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement, the Note or any of the other Loan Documents without Lender’s express
written consent, and any such attempted assignment shall be void and of no
effect. Lender may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents without prior notice to Borrower, and all of such
rights shall inure to the benefit of Lender’s successors and assigns.

10.9 Further Indemnification. Borrower agrees to pay, and to save Lender
harmless from any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

10.10 Governing Law. This Agreement, the Note and the other Loan Documents have
been negotiated and delivered to Lender in the State of Oklahoma, and shall not
become effective until accepted by Lender in the State of Oklahoma. Payment to
Lender by Borrower of the Loan Obligations is due in the State of Oklahoma. This
Agreement, the Note and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of Oklahoma,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

10.11 Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement, the Note or any of the other Loan Documents
may be brought in any state or federal court of competent jurisdiction located
in the State of Oklahoma. By execution and delivery of this Agreement, each
party hereto generally and unconditionally: (a) consents to personal
jurisdiction in Oklahoma County, State of Oklahoma; (b) waives any objection as
to jurisdiction or venue in Oklahoma County, State of Oklahoma; (c) agrees not
to assert any defense based on lack of jurisdiction or venue in the aforesaid
courts; and (d) irrevocably agrees to be bound by any judgment rendered thereby
in connection with this Agreement, the Note or the other Loan Documents. Service
of process on any party hereto in any action arising out of or relating to this
agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 10.3, above and shall be deemed effective and
received as set forth in Section 10.3, above. Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of either party to bring proceedings in the courts of any other
jurisdiction.

10.12 Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. EACH OF BORROWER
AND LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY
CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY
OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS
ASSIGNEE AND/OR BY LENDER OR ITS ASSIGNEE AGAINST BORROWER. This waiver extends
to all such Claims, including any other Claims that involve Borrower and Lender
and additional Persons; Claims that arise out of or are in any way related to
the relationship between Borrower and Lender and other Persons or creditors
under the Loan Documents; and any Claims for damages, breach of contract arising
out of this Agreement, any other Loan Document specific performance, or any
equitable or legal relief of any kind.

 

16



--------------------------------------------------------------------------------

10.13 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

[Remainder of Page Left Intentionally Blank]

 

17



--------------------------------------------------------------------------------

In Witness Whereof, Borrower and Lender have duly executed and delivered this
Agreement as of the day and year first above written.

 

BORROWER:   VIKING INTERNATIONAL LIMITED   By:  

    /s/ Scott C. Larsen

    Scott C. Larsen, President LENDER:   Dalea Partners, LP     By   Dalea
Management, LLC         Its General Partner   By:  

    /s/ N. Malone Mitchell, 3rd

    N. Malone Mitchell, 3rd, Manager

 

18